Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are pending. 1-7 have been examined. Claims 1-7 have been rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 USC 101 for non-statutory. 
Claims 1-7 are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because even though the claims recite a device simulation method, they do not recite any steps or procedures to perform device simulation.

Claims 1-7 are rejected under 35 USC 101 for being directed to abstract ideas.
Claim 1 recites:
A device simulation method comprising: 
current continuity equations having drift-diffusion terms and the Poisson equation connecting the second order derivatives of a potential distribution to a charge distribution in order to obtain said potential distribution inside a simulation sample including a semiconductor, wherein said charge density is composed of the movement of plural electrons and plural holes, which carry charge inside said semiconductor, and the (mathematical concepts)
wherein charge of said one impurity ion is converted to be an impurity ion density, which corresponds to said one impurity ion, by the long wavelength approximation, wherein the distribution of said plural impurity ions is converted to be a continuous impurity charge density by said long wavelength approximation, wherein said impurity charge density is a summation of plural long wavelength impurity charge densities which respectively correspond to said plural impurity ions, wherein said long wavelength impurity charge density is composed of a first term and a second term, wherein the first term is composed of a first charge density component converted from a first potential distribution calculated without a screening effect and a second charge density component converted from a second potential distribution with said screening effect, wherein said second term includes an electrostatic effect of an image charge positioned inside a dielectric film facing said semiconductor, wherein said image charge corresponds to said one impurity ion. (Mathematical concepts)
Step 2A, prong one: limitations are grouped into abstract ideas as indicated above.
	Step 2A prong two: this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use. In particular, the claim recites one additional limitation:  “A device simulation method comprising:”. This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to device simulation, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more. For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 depends on claim 1 and recites:
The device simulation method of claim 1, wherein said first potential distribution corresponds to a component of potential distribution whose wavelength is longer than said screening length, wherein said second potential distribution corresponds to a component of potential distribution whose wavelength is shorter than said screening length. (Mathematical concepts)
Step 2A, prong one: limitations are grouped into abstract ideas as indicated above.
	Step 2A prong two: there is no integration into a practical application.
	Step 2B: No additional elements are recited.

Claim 3 depends on claim 1 and recites:
The device simulation method of claim 1, wherein said semiconductor has a first permittivity, wherein said screening length is proportional to the square roof of said first permittivity, is proportional to the square roof of temperature energy, and is inversely proportional to the square root of said impurity charge density, wherein said temperature (Mathematical concepts)
Step 2A, prong one: limitations are grouped into abstract ideas as indicated above.
	Step 2A prong two: there is no integration into a practical application.
	Step 2B: No additional elements are recited.

Claim 4 depends on claim 1 and recites:
The device simulation method of claim 1, wherein said first term is inversely proportional to the square of said screening length, inversely proportional to the distance from said one impurity ion, and exponentially decay with the characteristic length being said screening length. (Mathematical concepts)
Step 2A, prong one: limitations are grouped into abstract ideas as indicated above.
	Step 2A prong two: there is no integration into a practical application.
	Step 2B: No additional elements are recited.

Claim 5 depends on claim 1 and recites:
The device simulation method of claim 1, wherein said dielectric film has a second permittivity, wherein said second term is inversely proportional to the square of said screening length, inversely proportional to the distance from said one image charge, and exponentially decay with the characteristic length being said screening length, proportional to said first permittivity, and inversely proportional to the sum of said first and said second permittivity. (Mathematical concepts)
Step 2A, prong one: limitations are grouped into abstract ideas as indicated above.
	Step 2A prong two: there is no integration into a practical application.
	Step 2B: No additional elements are recited.

Claim 6 depends on claim 1 and recites:
The device simulation method of claim 1, wherein said long wavelength approximation is characterized by said screening length, includes physical phenomena with its characteristic length being shorter than said screening length into consideration by tuning variables in an analytical equation, apparently excludes said physical phenomena with its characteristic length being shorter than said screening length from said analytical equation, and leaves physical phenomena with its characteristic length being longer than said screening length in said analytical equation. (Mathematical concepts)
Step 2A, prong one: limitations are grouped into abstract ideas as indicated above.
	Step 2A prong two: there is no integration into a practical application.
	Step 2B: No additional elements are recited.

Claim 7 depends on claim 6 and recites:
The device simulation method of claim 6, wherein one of said variables is mobility of conduction electron or holes in a semiconductor and others of said valuables are effective masses of conduction electrons or holes in said semiconductor. (Mathematical concepts)
Step 2A, prong one: limitations are grouped into abstract ideas as indicated above.
	Step 2A prong two: there is no integration into a practical application.
	Step 2B: No additional elements are recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 USC 112(b).

Claim 1 recites the limitation “the Poisson equation”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the second order derivatives”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the distribution” in “the distribution of impurity ions”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “said charge density” in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-7 inherit the defects of claim 1.

Claim 1 is rejected for being indefinite. The claim recites a device simulation method comprising current continuity equations and the Poisson equation followed by terms with explanation to those terms. It is not clear what the Applicant is trying to claim. 
Claims 2-7 inherit its defects.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejections under 35 USC 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:

Sverdlov et al. (Current Transport Models for Nanoscale Semiconductor Devices) provides current transport models for nanoscale semiconductor devices. The models include a drift-

Sano (Physical Issues in Device Modeling: Length-Scale, Disorder, and Phase Interference) discusses physical issued of device modeling associated with randomly doped impurities in nanoscale devices. Sano investigates the length-scale associated with the discrete impurities in the drift-diffusion modeling and simulating.

Kurata et al. (US Pat. 6,041,424) teaches a method to analyze an operation of a semiconductor device by solving simultaneous equations consisting of electron- and hole-transport equations and Poisson equation that model drift-diffusion current.

Sonada et al. (US Pat. 5,627,772) discusses a method and apparatus for device simulation from a distribution function by solving Boltzmann transport equation, impact ionization coefficients. The device simulation includes analyzing drift-diffusion model among other transport models according to distribution function.

As per claim 1, 
Sverdlov et al. (Current Transport Models for Nanoscale Semiconductor Devices) teaches: 
driff-diffusion model having current continuity equations having drift-diffusion terms (p. 232 last paragraph – p. 233 last paragraph) and the Poisson equation connecting a charge 
Sverdlov et al. discusses long-wavelength approximation with respect to the distribution of said plural impurity ions is converted to be a continuous impurity charge density by said long wavelength approximation.
Sano (Physical Issues in Device Modeling: Length-Scale, Disorder, and Phase Interference), submitted by the Applicant in an IDS, teaches:
current continuity equations having drift-diffusion terms and the Poisson equation connecting a charge distribution in order to obtain said potential distribution inside a simulation sample including a semiconductor, wherein said charge density is composed of the movement of plural electrons and plural holes, which carry charge inside said semiconductor, and the distribution of impurity ions which are doped in said semiconductor, and screening of impurities (p. 1 right col. ¶ 2 - p. 2 left col. ¶ 4 & 6).
	However, Sverdlov et al. and Sano either alone or in combination do not teach the claim comprising these below limitations as recited in a whole:
current continuity equations having drift-diffusion terms and the Poisson equation connecting the second order derivatives of a potential distribution to a charge distribution in order to obtain said potential distribution inside a simulation sample including a semiconductor, wherein said charge density is composed of the movement of plural electrons and plural holes, which carry charge inside said semiconductor, and the distribution of impurity ions which are doped in said semiconductor, wherein said impurity 
wherein charge of said one impurity ion is converted to be an impurity ion density, which corresponds to said one impurity ion, by the long wavelength approximation, wherein the distribution of said plural impurity ions is converted to be a continuous impurity charge density by said long wavelength approximation, wherein said impurity charge density is a summation of plural long wavelength impurity charge densities which respectively correspond to said plural impurity ions, wherein said long wavelength impurity charge density is composed of a first term and a second term, wherein the first term is composed of a first charge density component converted from a first potential distribution calculated without a screening effect and a second charge density component converted from a second potential distribution with said screening effect, wherein said second term includes an electrostatic effect of an image charge positioned inside a dielectric film facing said semiconductor, wherein said image charge corresponds to said one impurity ion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                /JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148